This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A15-1774

                             Michael Delaney Harris, petitioner,
                                        Appellant,

                                             vs.

                                     State of Minnesota,
                                        Respondent.

                                     Filed July 11, 2016
                                          Affirmed
                                        Reyes, Judge

                                Ramsey County District Court
                                   File No. 62CR123704

Cathryn Middlebrook, Chief Appellate Public Defender, Carol Comp, Special Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

John J. Choi, Ramsey County Attorney, Kaarin Long, Assistant County Attorney, St. Paul,
Minnesota (for respondent)

         Considered and decided by Schellhas, Presiding Judge; Peterson, Judge; and Reyes,

Judge.

                          UNPUBLISHED OPINION

REYES, Judge

         On appeal from the denial of postconviction relief, appellant argues that he should

be allowed to withdraw his guilty plea to fifth-degree possession of a controlled
substance because of testing deficiencies discovered at the St. Paul Police Department

Crime Lab (SPPDCL). We affirm.

                                          FACTS

       On May 5, 2012, appellant Michael Delaine Harris was arrested for violating an

order for protection (OFP). When appellant was arrested, an officer found a brown vial

in his pocket containing what the officer suspected was cocaine. The SPPDCL tested the

substance, and it tested positive for cocaine. On June 8, 2012, appellant pleaded guilty to

fifth-degree possession of a controlled substance, and in exchange, the state dismissed the

charge related to the OFP violation. The district court accepted appellant’s plea and

adjudicated him guilty. Appellant was sentenced on July 26, 2012.

       On July 25, 2014, appellant filed a petition for postconviction relief. In his

petition, appellant outlined several problems at the SPPDCL that were revealed in a 2012

case and subsequent lab audits. The postconviction court denied appellant’s petition for

postconviction relief without an evidentiary hearing. The postconviction court

determined that appellant’s petition was timely but meritless. This appeal follows.

                                     DECISION

       “[Appellate courts] review a denial of a petition for postconviction relief, as well

as a request for an evidentiary hearing, for an abuse of discretion.” Riley v. State, 819

N.W.2d 162, 167 (Minn. 2012). “A postconviction court abuses its discretion when its

decision is based on an erroneous view of the law or is against logic and the facts in the

record.” State v. Nicks, 831 N.W.2d 493, 503 (Minn. 2013) (quotation omitted).

“[Appellate courts] review legal issues de novo,” but our review of factual issues “is


                                             2
limited to whether there is sufficient evidence in the record to sustain the postconviction

court’s findings.” Matakis v. State, 862 N.W.2d 33, 36 (Minn. 2015) (quotation omitted).

       An individual who is convicted of a crime and claims the conviction was obtained

in violation of the individual’s constitutional rights may file a petition for postconviction

relief. Minn. Stat. § 590.01, subd. 1 (2012). A petition for postconviction relief must be

filed within two years of the later of “(1) the entry of judgment or conviction or sentence

if no direct appeal is filed; or (2) an appellate court’s disposition of petitioner’s direct

appeal.” Id., subd. 4(a) (2012). Here, appellant’s petition is timely because it was filed

on July 25, 2014, which is within two years of July 26, 2012, the date on which appellant

was sentenced. Id. We next turn to appellant’s substantive arguments.

       Appellant argues that, in light of the deficiencies at the SPPDCL, he should be

allowed to withdraw his guilty plea based on (1) newly discovered evidence; (2) a Brady

violation; (3) a procedural due-process violation; (4) manifest injustice; and

(5) ineffective assistance of counsel. In addition, appellant argues that he is entitled to an

evidentiary hearing. Appellant’s first three arguments fail because a counseled guilty

plea “has traditionally operated, in Minnesota and in other jurisdictions, as a waiver of all

non-jurisdictional defects arising prior to the entry of the plea.” State v. Ford, 397

N.W.2d 875, 878 (Minn. 1986). We address appellant’s remaining arguments in turn.

I.     Manifest injustice

       Appellant argues that his guilty plea was not accurate, voluntary, or intelligent,

resulting in a manifest injustice. We are not persuaded.




                                               3
       A court must allow a defendant to withdraw a guilty plea if it is necessary to

correct a manifest injustice. Minn. R. Crim. P. 15.05, subd. 1. “Manifest injustice occurs

if a guilty plea is not accurate, voluntary, and intelligent.” Perkins v. State, 559 N.W.2d

678, 688 (Minn. 1997). “A defendant bears the burden of showing his plea was invalid.

Assessing the validity of a plea presents a question of law that [appellate courts] review

de novo.” State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010) (citations omitted).

       A.     Accurate

       For a guilty plea to be accurate, “[a] proper factual basis must be established.”

State v. Ecker, 524 N.W.2d 712, 716 (Minn. 1994). Appellant pleaded guilty to fifth-

degree possession of a controlled substance, and he admitted to all of the elements of the

offense. He admitted that the substance he possessed was cocaine and acknowledged in

his plea petition that he was not claiming innocence. These facts, admitted by appellant

at his plea hearing, satisfy the accuracy requirement.

       B.     Voluntary

       Courts determine whether a plea is voluntary “by considering all relevant

circumstances” and ensuring that the defendant did not plead guilty “due to improper

pressure or coercion.” Raleigh, 778 N.W.2d at 96. Appellant argues that the test results

from the SPPDCL created improper pressure that induced him to plead guilty. The

record does not support appellant’s contention. Appellant did not ask to review the

SPPDCL records, did not challenge the test results, and did not dispute that the substance

was cocaine. Appellant’s plea petition, which he signed and acknowledged at the plea

hearing, stated that no one had threatened him or made him any promises in order to


                                             4
obtain a guilty plea. Accordingly, appellant was not improperly pressured or coerced to

plead guilty.

       C.       Intelligent

       For a guilty plea to be intelligent, the defendant must understand the charges

against him, the rights he is waiving, and the consequences of the plea. Id. Appellant

argues that he did not know about the deficiencies at the SPPDCL, did not understand the

scope of his right to challenge the evidence against him, and did not know that he was

waiving this right by pleading guilty. At the plea hearing, appellant confirmed that he

understood that he had been charged with and was pleading guilty to fifth-degree

possession of a controlled substance. He also stated that he had no reason to dispute the

law-enforcement tests, which indicated that the controlled substance appellant possessed

was cocaine. Additionally, the signed plea petition confirms that appellant’s attorney

informed him of the rights he was waiving and that he would not have another

opportunity to object to the state’s evidence against him. These facts indicate that

appellant understood the charges against him, the rights he was waiving, and the

consequences of his guilty plea.

       Therefore, we conclude that appellant’s plea was accurate, voluntary, and

intelligent. As such, the district court did not abuse its discretion by determining that

appellant is not entitled to postconviction relief based upon a manifest injustice.

II.    Ineffective assistance of counsel

       Appellant argues that he received objectively unreasonable representation because

his attorney did not demand and review the SPPDCL file. We disagree.


                                              5
       Appellate courts review ineffective-assistance-of-counsel claims de novo. State v.

Rhodes, 657 N.W.2d 823, 842 (Minn. 2003). To succeed on an ineffective-assistance-of-

counsel claim, appellant must show that (1) his counsel’s representation fell below an

objective standard of reasonableness and (2) but for counsel’s errors, there is a reasonable

probability that the outcome of the proceeding would have been different. Strickland v.

Washington, 466 U.S. 668, 687-88, 694, 104 S. Ct. 2052, 2064, 2068 (1984). “We need

not address both the performance and prejudice prongs if one is determinative.” Rhodes,

657 N.W.2d at 842. An attorney provides objectively reasonable assistance when he

exercises the customary skill and diligence that a reasonably competent attorney would

exercise under similar circumstances. State v. Vang, 847 N.W.2d 248, 266-67 (Minn.

2014). “Trial counsel’s performance is presumed to be reasonable.” Id. at 266.

       This court recently addressed an argument similar to that of appellant’s in Roberts

v. State, 856 N.W.2d 287, 293 (Minn. App. 2014), review denied (Minn. Jan. 28, 2015).

Roberts also claimed that he received ineffective assistance of counsel because his

attorney failed to investigate and discover the deficiencies at the SPPDCL. Id. at 293.

But like Roberts, appellant does not allege that his attorney failed to discuss this option

with him, refused to request the file, “or advised him not to challenge the results.” Id.

Appellant also fails to provide evidence that it was the customary practice of defense

attorneys at the time to request SPPDCL files for cases involving controlled substances.

Because appellant does not show how his attorney’s representation fell below an

objective standard of reasonableness, his ineffective-assistance-of-counsel argument fails,

and we need not consider the prejudice prong of the Strickland test. Accordingly, we


                                              6
conclude that the district court did not abuse its discretion by denying appellant’s petition

for postconviction relief based on his ineffective-assistance-of-counsel claim.

III.   Evidentiary hearing

       Finally, appellant argues that the postconviction court erred by denying his request

for an evidentiary hearing. We disagree.

       A postconviction court’s decision regarding whether to hold an evidentiary

hearing is reviewed for an abuse of discretion. Riley, 819 N.W.2d at 167. A

postconviction petitioner is not entitled to an evidentiary hearing if “the petition and the

files and records of the proceeding conclusively show that the petitioner is entitled to no

relief.” Minn. Stat. § 590.04, subd. 1 (2012). “An evidentiary hearing is not required

unless there are material facts in dispute that must be resolved to determine the

postconviction claim on its merits.” Powers v. State, 695 N.W.2d 371, 374 (Minn. 2005).

       For the reasons previously discussed, the record conclusively demonstrates that

appellant is not entitled to relief, and there are no disputed issues of material fact.

Therefore, appellant has not shown that the postconviction court abused its discretion by

denying his request for an evidentiary hearing. Id.

       Affirmed.




                                               7